Simmons, C. J.
1. Where a bill of exceptions sets forth rulings made in a case to which the “Palatine Insurance Company Limited, of Manchester, England,” was a party, and exceptions thereto are taken in the name of the “Palatine Insurance Co.,” the writ of error will not be dismissed as having been sued out by one not a party to the case below. The variance is not a substantial one, and, further than this, the second name evidently refers back and relates to the full corporate name first stated in the bill of exceptions.
2. A policy of fire-insurance which expressly stipulates that.it shall be void “if the interest of the insured be other than unconditional and sole ownership ” can not be enforced where it appears that the insured had title to only an undivided interest in the property insured, although such insured may have also had a mortgage on the remainder of the property for an amount greater than the value of the whole. Williamson v. Ins. Co., 100 Ga. 791, and cases cited.
3. As the ruling made in the preceding headnote will result in a final disposition of the case, the other questions presented by the bill of exceptions will not be now determined.

Judgment reversed.


All the Justices concurring, except Lumpkin, P. J., absent.